Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 21, 2017

                                       No. 04-16-00816-CR

                                       Gilbert NAVARRO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-0226-CR-C
                            Honorable William Old, Judge Presiding


                                          ORDER

        In this appeal, appellant’s court-appointed attorney has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. On May 1, 2017, appellant filed a letter, requesting
additional time to file his own brief or appointment of new counsel. On May 8, 2017, we
explained to appellant that pursuant to the procedures outlined in Anders v. California, 386 U.S.
738 (1967), appellant is not entitled to further appointed counsel unless this Court determines,
after reviewing appellant’s attorney’s brief, any pro se brief filed, any brief filed by the State,
and the appellate record, that appellant’s appeal is not frivolous. We did grant appellant
additional time to file his pro se brief and ordered that any pro se brief must be filed on or before
July 10, 2017. Appellant has not filed a brief in conformity with the Rules of Appellate
Procedure. He did, however, file a letter on June 2, 2017. We construe his letter as his pro se
brief. The State may file a responsive brief within thirty days of the date of this order.




                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk